DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Fukazawa et al.(USPubN 2014/0205158)) does not disclose, with respect to claim 1, computing a plurality of appearance values for an appearance metric based on a first plurality of shot sequences associated with a media content item, wherein each appearance value included in the plurality of appearance values indicates a frequency with which a first character appears in a different shot sequence included in the first plurality of shot sequences; performing one or more clustering operations on the first plurality of shot sequences based on the plurality of appearance values to generate a first shot cluster that includes a second plurality of temporally sequential shot sequences, wherein the second plurality of shot sequences is selected from the first plurality of shot sequences for inclusion in the first shot cluster based on similarities in a subset of the plurality of appearance values for the second plurality of shot sequences; generating a clip for the media content item based on the first shot cluster; and transmitting the clip to an endpoint device for display as claimed.  Rather, Fukazawa et al. discloses a grouping unit that detects a part of an object from contents and performs grouping of each object, a correlation degree calculating unit that calculates a correlation degree between the objects of which the grouping is performed by the grouping unit, and a display control unit that controls a display of a diagram of a correlation between the objects indicating the correlation between the objects, based on the correlation degree between the objects which is calculated by the correlation degree calculating unit.  The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 1 and 3-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484